Citation Nr: 1125988	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left knee patellofemoral pain syndrome (claimed as left knee weakness), to include as secondary to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980, and from May 1982 to May 2006.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for left knee popliteal cyst based on a finding that new and material evidence sufficient to reopen the claim had not been received.  

In this regard, the Board notes that the Veteran's claim was originally adjudicated by the RO in a February 2007 rating decision.  However, in November 2007, well within the one-year period (from the date of mailing of the notice letter informing the claimant of the result) of the February 2007 rating decision, the Veteran submitted a left knee treatment record, which he specifically requested be considered as part of his original claim.  See 38 U.S.C.A. § 7105 (2010).  Thereafter, in an April 2008 Statement of the Case, the RO noted that the January 2008 rating decision incorrectly denied service connection based on a finding that the evidence was not new and material.  Accordingly, the Board is considering the Veteran's claim on a de novo basis.

In April 2010, the Board remanded the appellant's claim for additional development, specifically to obtain a VA examination and opinion concerning the etiology of his claimed left knee disorder.  The VA examination was performed in  May 2010, and in February 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.

In this regard, the Board observes that the May 2010 VA examination report of record appears to be incomplete, in that the last page is missing.  The Board requests that the RO insure that a copy of the complete May 2010 VA examination report is placed in the Veteran's claims folder.

The Board notes that, although the Veteran's claim has previously been adjudicated as a claim of entitlement to service connection for left knee popliteal cyst, based on clinical findings during the most recent VA examination, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for left knee patellofemoral pain syndrome.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's left knee disorder, recently diagnosed as patellofemoral pain syndrome, was the result of active duty military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of record establishes that his left knee patellofemoral pain syndrome is the result of a disease, injury or event in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or in the duty to assist the Veteran, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. 

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
 
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the United States Court for Veterans Claims ("Court") has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

III.  Analysis

The Veteran contends that his current left knee disorder (previously diagnosed as a popliteal cyst, but recently diagnosed as patellofemoral pain syndrome) is the result of his service-connected right knee and low back disorders.  See VA Form 21-4138, September 2006.

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a left knee disorder.  The Veteran also admits that he has never actually suffered a left knee injury.  Rather, these reports show that, in 1980, the Veteran sustained a right knee injury during Army basic training.  In 2002, he underwent right knee arthroscopy.  His January 2006 service retirement examination revealed completely normal findings for the lower extremities.  

In June 2006, shortly after his retirement from service, the Veteran applied for service connection for multiple conditions, including the right knee  and back.  On his application, he also indicated that he had been experiencing left knee "weakness" since 2004.  

In June 2006, the Veteran was afforded a VA joints examination.  He told the examiner that, although the left knee bothered him with grinding and catching, he had never injured it or undergone left knee surgery.  Upon examination, there was no acute or chronic swelling or deformity.  An x-ray revealed unremarkable findings for the bones, joints and soft tissues.  The diagnosis was minimal, if any, and lateral tipping of the left patella, otherwise negative left knee.  

As discussed above, in November 2007, the Veteran submitted a private record showing the results of a June 2007 left knee MRI.  The examiner diagnosed him with left knee pain with a "small popliteal cyst, which usually is because of a meniscal tear or arthritis change in the knee, none of which currently are showing up[,] although we would at least have to suspect this."  The examiner went on to note that, if the Veteran developed constant, increasing pain, he would need to examine the knee with an arthroscope.  

In May 2010, the Veteran was afforded a second VA examination with the same examiner who performed the 2006 evaluation.  He told the examiner that, while he had previously experienced posterior left knee pain, he was now experiencing anterior pain in the patella area, especially when walking down stairs or sitting for long periods in cramped quarters.  He also said he experienced occasional popping and catching.  He added that, although the left knee bothered him for his last five years of active duty service, he did not think he mentioned it to his orthopedist, as his main concern was the right knee.  Upon examination, the examiner noted no swelling of the left knee, although, there was mild tenderness to palpation on the patellar border.  A left knee x-ray revealed negative findings.  The diagnosis was patellofemoral pain syndrome.  The VA examiner opined that it was less than likely that the Veteran's service-connected right knee and back disorders either caused or aggravated any left knee condition; he explained that the physical examination did not demonstrate alteration of gait due to these conditions such that mechanical symptoms of the left knee would develop therefrom.  However, the examiner opined that, after considering the Veteran's medical history and the evidence of record, it was at least as likely as not that his left knee condition is directly related to his military service.  In this regard, he explained that he based his opinion on the fact that the Veteran had described symptoms of a left knee disorder that were present during his last several years of active military service.  

IV.  Conclusion

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in each case must be determined by the quality of the evidence, and not necessarily by their quantity or source.

In addition, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must also make judgments as to the credibility of lay testimony, as well as of various medical opinions.  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In this regard, having reviewed the complete record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's current left knee patellofemoral pain syndrome is the result of active military service.  As noted above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  Here, after a thorough review of the claims folder, a second comprehensive medical examination, a review of diagnostic test results and an interview with the Veteran, in which he discussed his history of left knee symptomatology in service, a qualified VA examiner concluded that it was at least as likely as not that his current left knee disorder was the direct result of service.  The Board concludes that the VA examiner's opinion is the most probative evidence of record regarding the relationship between the Veteran's current left knee patellofemoral pain syndrome and active service, and outweighs the absence of treatment records in service.  
In this regard, the Board further notes that the Court has held that a veteran, as a lay person, is competent to report that which he experiences with his senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran is clearly competent to describe having experienced chronic left knee pain during service.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Absent any evidence to the contrary, the Board finds the Veteran's statements to be credible.

Accordingly, the Board finds that the favorable opinion places the evidence at least in equipoise as to whether his current left knee disability is related to service.  As such, having resolved doubt in favor of the Veteran, the Board finds that direct service connection for left knee patellofemoral pain syndrome is warranted, and the benefit sought on appeal is granted.


ORDER

Service connection for left knee patellofemoral pain syndrome is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


